Citation Nr: 1600493	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of injury to the right, great toe.

3.  Evaluation of bilateral hearing loss, rated as non-compensable prior to July 25, 2014.

4.  Evaluation of bilateral hearing loss, rated as 20 percent disabling from July 25, 2014.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

7.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.
8.  Entitlement to service connection for coronary artery disease, to include as secondary to hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had service from June 1971 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2015, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of evaluation of bilateral hearing loss, evaluation of residuals of right, great toe injury, and service connection for cervical spine, prostate cancer, hypertension, and coronary artery disease disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

In an August 2015 statement, the Veteran indicated his desire to withdraw the appeal seeking an evaluation in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to an evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, the Veteran has clearly expressed his intent to withdraw his appeal seeking an evaluation in excess of 10 percent for tinnitus.  The Veteran notified VA in an August 2015 testimony at the hearing before the undersigned that he wished withdrawal his appeal before the Board on the issue of entitlement to an evaluation in excess of 10 percent for tinnitus.  

This request has since been reduced to writing by inclusion in the hearing transcript.  No further correspondence has been received from the Veteran that indicates the Veteran's withdrawal of his appeal is not valid.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  

ORDER

The appeal as to an evaluation in excess of 10 percent for tinnitus is dismissed.


REMAND

Service Connection - Cervical and Prostate Disabilities

The Veteran submitted information from the Social Security Administration (SSA) in August 2014.  This information only notes that the Veteran has been found disabled under SSA regulations.  The medical records that form the basis of this decision are not associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Service Connection - Hypertension and Coronary Artery Disease

The Veteran was afforded a VA examination in January 2009 to determine the nature and etiology of his hypertension and coronary artery disease.  The January 2009 examiner noted that the Veteran diagnosed with hypertension in approximately 1992, however, the examiner does not identify the clinical finding pertinent to a diagnosis of hypertension in 1992.  Additionally, the examiner does not identify whether this finding was based on a report from the Veteran.  

While the VA examiner noted that the Veteran had a risk factor of smoking two packs per day for 20 years; the January 2009 examiner did not offer an opinion on the etiology of the Veteran's hypertension or coronary artery disease.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Increased Rating

The Veteran receives treatment from the Denver VA facility.  The most recent records from this facility are from August 2014.  The Board finds that the Veteran's treatment records from these facilities are directly relevant to the issues on appeal and should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In order to ascertain the severity of the Veteran's hearing loss symptoms, VA obtained examinations in April 2009 and July 2014.  The Veteran testified at the August 2015 hearing before the undersigned that his hearing loss disability has worsened.  In support of this contention, the Veteran submitted a September 2015 audiogram report from E.D., Au.D.  This report indicates that the Veteran underwent audiological testing with Maryland CNC speech recognition scores reported.  The Board finds that an additional VA audiological examination is warranted to confirm the results from this test.  The results from the September 2015 audiological examination are not consistent with the most recent findings from the July 2014 VA examination.  

Additionally, the Veteran has not been afforded a VA examination to determine the severity of his residuals of injury to the right, great toe since January 2009.  The Veteran testified at the August 2015 hearing before the undersigned that his condition has worsened since his last examination and that he has been informed by a physician that he has arthritis in this joint.  

The Board finds that additional examinations are warranted to ascertain the current severity of the Veteran's service-connected hearing loss and right, great toe disabilities.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant treatment records from the VA Medical Center in Denver, Colorado, as well as any other outstanding VA medical records from separation to the present.

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA examination to determine the extent of his residuals of injury to the right, great toe.  All necessary tests should be performed and the results reported.

4.  Then schedule the Veteran for a VA examination to determine the extent of his hearing loss disability.  All necessary tests should be performed and the results reported.

5.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension and coronary artery disease.

The examiner is directed to review and note their review of the January 2009 VA examination.  Then provide the following opinions.

(a)  Did the Veteran have diastolic pressure of predominantly 100 or more; or systolic pressure of predominantly 160 or more; or a history of diastolic pressure of predominantly 100 or more that requires continuous medication for control within one year of his discharge from service?

(b)  Is the Veteran's hypertension at least as likely not (50 percent probability or more) due to tobacco use in service? 

(c) Is the Veteran's coronary artery disease at least as likely not (50 percent probability or more) proximately due to or the result of the Veteran's hypertension, or was it otherwise incurred as a result of service, to include due to tobacco use in service? 

6.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


